Exhibit 10.2

AMENDMENT TO SEVERANCE AGREEMENT
This Amendment to the Severance Agreement (“Amendment”) dated August 21, 2015
and effective October 26, 2015 (the “Effective Date”), between Monogram
Residential Trust, Inc., a Maryland corporation (the “Company”) and Monogram
Residential OP LP (the “Operating Partnership”), a Delaware limited partnership
(collectively, the “Employers”), and Howard Garfield (the “Executive”)
represents the agreement of the Employers and the Executive regarding certain
modifications to the aforementioned severance agreement (the “Agreement”).
WHEREAS, the Executive and the Employers entered into the Agreement on December
15, 2014 for the purpose of setting forth certain terms and conditions governing
the Executive’s employment by the Employer; and
WHEREAS, the Executive and the Employers mutually desire to modify the Agreement
with respect to the Executive’s ability to resign for Good Reason (as defined in
the Agreement), and to memorialize the Executive’s consent to certain potential
actions which otherwise might constitute Good Reason under Section 1(e) of the
Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Section 1(e) of the Agreement (regarding “Termination by the Executive”) is
hereby amended by the addition, at the end of such section, the following:
Notwithstanding anything in this Section 1(e) to the contrary, the Executive
shall not be eligible to resign for Good Reason as a result of any potential
requirement that the Executive report, in whole or in part, to the Company’s
Chief Financial Officer rather than solely to the Company’s Chief Executive
Officer. In addition, Executive agrees that a change in his title to that of
“Senior Vice President – Planning, Treasurer, Chief Accounting Officer, and
Assistant Secretary” shall not entitle Executive to resign for “Good Reason”
within the meaning of paragraph 1(e). Executive in his new role will have
responsibilities primarily in the areas of accounting and treasury, agrees that
this, and any change in duties and other responsibilities that are attributable
to the hiring of a Chief Financial Officer and/or a change in Executive’s title,
as referenced herein, shall not entitle Executive to resign with “Good Reason”
within the meaning of paragraph 1(e).
2.    Executive also agrees that effective November 1, 2015, his base pay will
be reduced from $325,000 per year to $275,000 per year, and agrees to waive any
argument that this entitles him to resign for “Good Reason” within the meaning
of paragraph 1(e).


3.    In consideration for Executive’s agreement to waive his right to resign
for Good Reason based on the changes to his base pay, title, and duties and
responsibilities, the Company agrees that, within seven (7) days of the
Effective Date of this Agreement, the Company shall immediately vest all
Restricted Stock Unit grants (“RSUs”) Executive has received, which as of the
August 21, 2015 is 125,826 RSUs. However, as a condition of such immediate
vesting, and




--------------------------------------------------------------------------------



for a period of one (1) year following the date of such accelerated vesting,
Executive is precluded from selling, transferring, or otherwise disposing in any
manner any of the shares of stock transferred to Executive in settlement of his
RSUs that are vested by reason of this Paragraph 3 of this Amendment, and that
for an additional one (1) year period (measured from the end of the first
one-year period described in the preceding sentence), Executive is precluded
from selling, transferring, or otherwise disposing in any manner of one-half of
the shares of stock transferred to Executive in settlement of such vested RSUs.
Notwithstanding the foregoing, the restrictions on sale, transfer or other
disposition of shares set forth in this Paragraph 3 of this Amendment shall
cease to apply in the event of Executive’s death. Executive agrees that the
immediate acceleration of vesting of his RSUs is valuable and sufficient
consideration for the promises and commitments herein.


4.    In all other respects, the Agreement shall remain in full force and effect
without change.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
MONOGRAM RESIDENTIAL TRUST, INC.
a Maryland corporation
 
 
 
By: /s/ Mark T. Alfieri               
Name: Mark T. Alfieri
Title: Chief Executive Officer, President
                            and Chief Operating Officer
 
 
MONOGRAM RESIDENTIAL OP LP, a Delaware
limited partnership
 
By: MONOGRAM RESIDENTIAL, INC.
a Delaware corporation, its general partner
 
 
By: /s/ Mark T. Alfieri               
Name: Mark T. Alfieri
Title: Chief Executive Officer, President
                            and Chief Operating Officer
 
/s/ Howard Garfield
Howard Garfield




2